PER CURIAM.
This cause is before us on appeal from a final judgment of the trial court in Appellee’s favor. Appellant attacks the judgment below, raising five issues. We reverse and remand on two of the issues raised and affirm the remaining issues without comment.
Appellant correctly argues that the trial court erred as to his counterclaim of replevin by awarding Appellee a drop-leaf table and all of Appellant’s school books, childhood toys and memorabilia. We find no competent, substantial evidence in the record supporting the award of this personal property to Appellee; therefore, we reverse and remand for further consideration.
We also reverse the trial court’s order concerning payment of the balance of a loan made by Appellee to Appellant. Although the trial court did not err in finding Appellant responsible for the balance, it did err in determining the amount of that balance. The evidence at trial showed that Appellant made payments at an interest rate higher than the 5% rate stipulated to by the parties. On remand, the trial court shall determine the total number and amount of payments made by Appellant at this higher interest rate and reduce the amount of principal outstanding, if appropriate.
AFFIRMED in part, REVERSED and REMANDED in part.
BOOTH and VAN NORTWICK, JJ., concur.
BENTON, J., concurs in result.